[Cite as In re Application of Reynolds, 127 Ohio St.3d 331, 2010-Ohio-5947.]




                          IN RE APPLICATION OF REYNOLDS.
 [Cite as In re Application of Reynolds, 127 Ohio St.3d 331, 2010-Ohio-5947.]
Attorneys — Character and fitness — Application to register as a candidate for
        admission to the bar — Application disapproved, with permission to
        reapply.
           (No. 2010-1358 — Submitted September 28, 2010 — Decided
                                   December 9, 2010.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 431.
                                  __________________
        Per Curiam.
        {¶ 1} In 2008, Steven Todd Reynolds of Lebanon, Ohio, applied for
permission to register as a candidate for admission to the practice of law in Ohio
and to take the bar examination. The Admissions Committee of the Warren
County Bar Association conducted an investigation of his character and fitness.
The committee made an unfavorable recommendation, and Reynolds appealed.
See Gov.Bar R. I(12).
        {¶ 2} A formal hearing on the matter was scheduled for February 12,
2010, before a three-member panel of the Board of Commissioners on Character
and Fitness, but it was canceled at the request of the applicant. The matter was
later rescheduled for June 11, 2010, but the applicant failed to appear at the
hearing.
        {¶ 3} Based upon the applicant’s failure to attend the hearing, the panel
unanimously found that the applicant had failed to cooperate in the character and
fitness process and had failed to meet his burden of proving that he has the
requisite character and fitness to be permitted to sit for the Ohio bar exam. The
                            SUPREME COURT OF OHIO




panel, therefore, recommended that his application be denied until he has
cooperated with the board and a full hearing regarding his character and fitness
has been conducted.
        {¶ 4} The board concurred in the panel’s recommendation that the
applicant be disapproved. The board also recommended that the applicant be
permitted to reapply for admission to the practice of law in Ohio by filing a new
application to register as a candidate for admission to the practice of law and an
application to take the bar examination.
        {¶ 5} Based upon the foregoing, we accept the board’s recommendation
to disapprove the applicant’s pending application. The applicant may apply to
take a future bar exam, provided that he submits a new application to register as a
candidate for admission to the practice of law and an application to take the bar
examination and cooperates with a complete character and fitness investigation,
including an investigation and report by the National Conference of Bar
Examiners, so that we may determine whether he possesses the requisite
character, fitness, and moral qualifications for admission to the practice of law in
Ohio.
                                                             Judgment accordingly.
        BROWN,    C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                __________________
        David E. Ernst, for the Warren County Bar Association.
                           ______________________




                                            2